Title: To Thomas Jefferson from John Wayles Eppes, 22 April 1800
From: Eppes, John Wayles
To: Jefferson, Thomas



Dear Sir,
Mont-Blanco April 22d: 1800.

Your letter of the 4th. to Maria reached us at this place on the 15th. instant—We are at length fixed here and look forward with much pleasure to the second week in May—Marias health is completely reestablished & with it her spirits—You would not at present judge from her appearance that she had been otherwise than well as she has not I am certain appeared more blooming for two years past—Osbornes is the nearest spot to us on the Stage rode and as I am acquainted with Turner the Tavern keeper I will make some arrangements with him to give you a ready conveyance to this place—
Powell has agreed to go to Monticello by the first of July—I have informed him of your intention of taking this place in your way home & have promised him an opportunity of seeing you—It will be easy to fix any time earlier than that for his going up when you see him as calculating on this arrangement he has no views of sufficient importance to detain him here—
Maria talks much of writing to you and has mentioned some reason for not doing it—But as it would not be a sufficient apology to me under similar circumstances and as I already stand pledged for her both to yourself & Miss Church I have refused to put her excuse in my letter—Accept for your health & happiness our joint wishes-Nothing can give us more real pleasure than the certain prospect we have of seeing you in a short time—
adieu Yours affectionately

Jno: W: Eppes


P.S. We have reason to suppose Mr. Bolling is dead—He has been confined for some time dangerously ill & we heard yesterday it was all over—It is not absolutely certain, but I have every reason to suppose the report well founded—

